DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 13, 17, and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/21.  Examiner agrees claim 18 should be part of group I.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14-16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 1, the word "namely" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 6, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation more than 30% or more than 50%, and the claim also recites preferably more than 90% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 12, it is unclear what is the “A-side” of the stamping groove.  As the groove is in the second tool half, it is unclear how the A-side of the stamping groove(the side facing TOWARD the first tool half as the A-side is conventionally the decorative side) is facing away from the laminating region as the laminating region is the area between the first and second tool halves.  If the groove is on the B-side(second tool half), wouldn’t the A-side be facing towards the laminating region since the layers to be laminated are between the first and second tool halves?

Regarding claim 15, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 15, it is unclear whether the claim requires the tool to provide a surface design on the film or not, since the phrase “can be provided” means it is not required.  For the purposes of examination, this claim is not considered to require providing a design on the film using the mold.
Regarding claim 16, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 16, it is unclear whether the claim requires the tool to provide a surface design on the film or not, since the phrase “can be provided” means it is not required.  For the purposes of examination, this claim is not considered to require providing a design on the film using the mold.
Regarding claim 18, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 18, the word "specifically" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 19, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 23, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 23 recites the limitation "the shell tool half" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 24, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 24 recites the limitation "the positive tool half" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "26”, “27”, “30" and "31" have both been used to designate the additional tool part.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The different numbers do not appear to point to different parts of the additional tool part, but rather are related to different labels for the same part.  26 is the thermal subregion, while 27 is a thermal material that makes up 26, while 30 the additional tool part which acts as the thermal subregion and 31 is the independent tool part which is the additional tool part.([0160]-[0165])

Specification
The specification is objected to because reference character “3” has been used to designate both the film part and the carrier part in paragraph [0146] of the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6-8, 10, and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated  by Johann et al.(DE 102009054486A1).
Johann et al. discloses a device for folding over the edge of a film on a substrate having two mold halves(1,2), one of them having a design to produce a surface design on the film[0035], and an additional tool part(4.2 or 5.2) arranged at the edge region.
Regarding claim 7, Johann et al. shows the additional tool part is an independent tool part, i.e. it is not part of the first or second tool.(4.2)
Regarding claim 8, the additional tool part(5.2) can be located opposite the film adjacent the laminating region.(Figure 1)
Regarding claim 10, the additional tool part can be moved independently relative to the first and second tool half.(Figures 2-4)
Regarding claim 18, Johann et al. shows a third part(5.2) on which a part of the film is located.  It is noted the claim does not require the third part to be made of a different material than the first tool half.
Claim(s) 15, 16, 18, and 22-24 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Spengler(DE 3411023A1).
Spengler discloses a method for folding over the edge of a film around a substrate comprising first and second mold halves(7, 8).  The laminating region does not have any heaters shown while the edge region has heaters(39,40) which means the laminating region and the edge region are treated thermally differently. It is noted the claim only requires that the film CAN be provided with a surface design, not that it actually is.
Regarding claim 16, an additional tool part(15) is brought into contact with the film which treat it thermally differently as it has a heating element and the laminating part of the mold does not.
Regarding claim 18, Spengler shows a third part(15) on which a part of the film is located.  It is noted the claim does not require the third part to be made of a different material than the first tool half.
Regarding claim 22, Spengler discloses the additional tool part is heated.(40)
Regarding claims 23 and 24, Spengler does not show one of the tool halves(7) in contact with the film.  The tool half which is not in contact with the film could be the first or second tool half as there is nothing to distinguish one from the other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, 11, 14-16 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johann et al. as applied to claim 6 above.
Johann et al. discloses a device for folding over the edge of a film on a substrate having two mold halves(1,2), one of them having a design to produce a surface design on the film[0035], and an additional tool part(4.2 or 5.2) arranged at the edge region.  Johann et al. discloses the lamination in the laminating region can occur via heating, then folding occurs of the fill around the edge, and then the folded over areas are joined by heating.([0048]-[0051])  The reference does not explicitly the heating of the two regions occurs at different times such that they would be thermally differently acting regions.  It would have been obvious to one of ordinary skill in the art at the time of filing to have the heating of the laminating region and the edge region separate such that they heat at different times since Johann et al. implies this via his steps and since that would allow activation of only the adhesive that is currently being bonded, i.e. the edge region would not be heated while the lamination region is heated since the film is not being joined to the carrier at the edge at this point and thus there is no reason to hat it if it is not being joined.
Regarding claim 2, since both the edge and the lamination region are heated, the device would be capable of producing different temperatures in the different regions.  
Regarding claims 3 and 9, Johann et al. discloses the first tool half can be coated in a non-stick coating[0020] and the carrier support surface(5.4) or the film support surface(5.3) can be preferably be coated in a non-stick coating[0051].  This indicates they do not have to be coated.  When the first tool half is coated with the non-stick coating, and the carrier support surface and film support surface are not, the two thermal regions would comprise different materials.
Regarding claim 4, since the different regions appear to be heated at different times, the heating device would control the temperature different in the different regions.
Regarding claim 11, Johann et al. discloses the first tool half can be coated with a non-stick material[0020].  A coating is a thin layer on a surface.  This would result in the coating being a different material than the rest of the first tool half.  One in the art would appreciate that different materials would have different thermal characteristics and thus would be different  thermal regions.  Since the non-stick coating is only a coating, the remainder of the firs tool half would be more than 30% of the first tool half.(Figure 1)
Regarding claim 12, there appear to be three different choices in this claim.  Johann et al. shows an additional tool part(4.2) opposite a stamping groove.(Space between 12.2 and carrier(3) in Figure 4).
Regarding claim 15, since the laminating region and edge region are heated at different times using different heaters, they are treated thermally differently.
 Regarding claim 16, an additional tool part(5.3) is brought into contact with the film in order to heat it, which is treating it thermally differently than the laminating region.
Regarding claim 22, Johann et al. shows heating the edge region against to the laminating region.[0051]
Regarding claim 23, the film is not deposited on the first tool half.(Figure 1)
Regarding claim 24, the edge region of the second tool half(2.2) is kept free from the film contacting it.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johann et al. as applied to claim 15 above, and further in view of Kiefel(DE 9408396U).
Johann et al. does not disclose stretching the film.  Kiefel discloses that when bending around a curve, the film is stretched to avoid wrinkling.[0008]  It would have been obvious to one of ordinary skill in the art at the time of filing to stretch the film of Johann et al. as it is applied to the edge since that is a curve to avoid wrinkling as taught by Kiefel.[0008]  
Claims 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holzhauser et al as applied to claim 15 above, and further in view of Johann et al.
Spengler discloses all the elements of claim 1 except it does not disclose the first mold half has a design on it.  Johann et al. disclose it is known to have a texture on the first mold half so that a pattern can be applied to the film during bonding.[0035]  It would have been obvious to one of ordinary skill in the art at the time of filing to have a design on the first mold half so a texture can be applied during bonding as taught by Johann et al.[0035] since this appears to be well-known in the molding arts.
Regarding claim 12, Spengler shows an additional tool part(38) opposite a groove in the second tool part.  It is noted this claim appears to require a thermal subregion, means for producing two different temperature regions, OR an additional tool  be located opposite a stamping groove or on the same side as the stamping groove.
Allowable Subject Matter
Claims 5, 20, and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 5, the prior art of record does not teach or clearly suggest a heating device which controls the heat differently in different parts of the first tool half.  Regarding claim 20, the prior art of record does not teach or clearly suggest a material recess in the first tool half into which the film is sucked and a material recess in the second tool half into which is can then also be sucked.  Regarding claim 21, the prior art of record does not teach or clearly suggest that the film cools more slowly in an edge region adjacent to the laminating region than in the laminating region. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746